Exhibit 10.9








MARATHON OIL CORPORATION
2016 INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
with 3-year cliff vesting
{insert grant date}


Canada
Non-Employee Director


Pursuant to this Award Agreement and the Marathon Oil Corporation 2016 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), a non-employee director of the
Corporation, on {DATE} (the “Grant Date”), [NUMBER] restricted stock units
(“Restricted Units”) representing the right to receive shares of Common Stock,
which may be either newly-issued shares or reacquired shares issued from
treasury of the Corporation. The number of Restricted Units awarded is subject
to adjustment as provided in Section 13 of the Plan, and the Restricted Units
are subject to the following terms and conditions:


1.    Relationship to the Plan. This grant of Restricted Units is subject to all
of the terms, conditions and provisions of the Plan and administrative
interpretations, if any, that have been adopted by the Committee. Except as
defined in this Award Agreement (including in Section 9), capitalized terms
shall have the same meanings given to them under the Plan. To the extent that
any provision of this Award Agreement conflicts with the express terms of the
Plan, the terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.


2.
Vesting and Forfeiture of Restricted Units.



(a)    The Restricted Units shall vest in full on the third anniversary of the
Grant Date.


(b)    The Restricted Units shall vest in full, irrespective of the limitations
set forth in subsection (a) above, upon termination of the Participant’s service
as a non-employee director of the Corporation.


3.    Dividend Equivalents. During the period of time between the Grant Date and
the earlier of the date the Restricted Units vest or are forfeited, the
Participant shall be entitled to receive dividend equivalent payments, in cash,
from the Corporation on the Restricted Units. Payment of a dividend equivalent,
if any, shall be made within 30 days of the date on which the Restricted Units
vest pursuant to Section 2 of this Award Agreement, but in any event no later
than March 15 of the year following the year in which the Restricted Units vest.


4.    Issuance of Shares. During the period of time between the Grant Date and
the date on which the Restricted Units vest, the Restricted Units will be
evidenced by a credit to a bookkeeping account evidencing the unfunded and
unsecured right of the Participant to receive shares of Common Stock, subject to
the terms and conditions applicable to the Restricted Units under the Plan and
this Award Agreement. Upon the vesting of the Participant's Restricted Units
pursuant to Section 2 of this Award Agreement, a







--------------------------------------------------------------------------------




number of shares of Common Stock equal to the number of vested Restricted Units
shall be either newly-issued shares or reacquired shares issued from treasury of
the Corporation and registered in the name of the Participant. Such registration
shall occur on the earlier of (i) the first day of the calendar month following
the expiration of 45 days after the Participant’s Separation from Service (or,
in the event of a Separation from Service of a specified employee not on account
of death, the first day of the calendar month that begins at least six months
after such Separation from Service) or (ii) the first day of the calendar month
following the third anniversary of the Grant Date. In no event shall such
registration occur later than 75 days after the date on which Restricted Units
vest unless the Participant is a specified employee for purposes of Section
409A. Notwithstanding Section 8(a) of the Plan, Restricted Units shall not be
settled in cash unless requested by the Participant and consented to by the
Corporation. No fractional shares will be issued and any rights to fractional
shares of Common Stock will be forfeited without compensation for such
fractional shares.


5.    Taxes. In all cases the Participant will be responsible to pay all
required withholding taxes associated with the Restricted Units. Pursuant to
Section 10 of the Plan, the Corporation or its designated representative (which
may be a Subsidiary) shall have the right to deduct an appropriate amount of
cash for payment of taxes in respect of the Restricted Units from other
compensation payable to the Participant, at the time of the vesting of the
Restricted Units and issuance of shares of Common Stock, to sell or permit the
sale of shares of Common Stock to pay such applicable taxes, or to take such
other action as may be necessary in the opinion of the Corporation to satisfy
all obligations for withholding.


6.    Nonassignability. Upon the Participant’s death, the Restricted Units shall
vest in accordance with section 2(b) above, and shares of Common Stock shall be
transferred to the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Units, and any attempt to sell, transfer, assign, pledge, or encumber
any portion of the Restricted Units shall have no effect.


7.    No Continued Service Guaranteed. Nothing in this Award Agreement shall
give the Participant any rights to (or impose any obligations for) continued
service as a non-employee director of the Corporation or any Subsidiary or
successor, nor shall it give such entities any rights (or impose any
obligations) with respect to continued performance of duties by the Participant.


8.    Nature of the Grant. In accepting this Award Agreement, the Participant
acknowledges that:


(a)    the grant of Restricted Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Units, or benefits in lieu of Restricted Units even if Restricted Units have
been awarded repeatedly in the past; and


(b)    Restricted Units are not part of normal or expected compensation for any
purpose and in no event should be considered as compensation for, or relating in
any way to, past services for the Corporation or its Subsidiaries.


9.Data Privacy. By accepting the Restricted Units subject to the terms of this
Award Agreement, the Participant hereby explicitly and unambiguously consents to
the collection, use and transfer,







--------------------------------------------------------------------------------




in electronic or other form, of the Participant’s personal data, including but
not limited to items of data described in this Section 9, by and among Marathon
Oil Corporation and its Subsidiaries and affiliates (collectively referred to as
“Marathon Oil” in this Section 9) for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands and acknowledges that Marathon Oil holds certain
personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Marathon Oil, details of all grants
or any other entitlement to shares of stock or units awarded, canceled,
forfeited, exercised, vested, unvested or outstanding in the Participant’s
favor, for the purpose of implementing, administering and managing the Plan
(which information is collectively referred to as “Data” for purposes of this
Section 9). The Participant understands and agrees that Data may be transferred
to one or more third parties assisting Marathon Oil in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country of citizenship, country of residence or elsewhere,
and that any recipient’s country may have different data privacy laws and
protections than the Participant’s country of citizenship or country of
residence. The Participant understands that he or she may request a list with
the names and addresses of any recipients of the Data by contacting the Office
of the Secretary of the Corporation. The Participant, by acceptance of the
Restricted Units subject to the terms of this Award Agreement, authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit the shares following the lapse of applicable
restrictions, and reporting to applicable tax and other legal authorities. The
Participant understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data to correct inaccuracy, or refuse or withdraw
the consent provided herein, without cost, by contacting the Office of the
Secretary of the Corporation in writing. The Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan, and the Participant may obtain additional
information about the consequences of refusing to consent or withdrawing consent
by contacting the Office of the Secretary of the Corporation.


10.Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant. Without the
consent of the Participant, this Award Agreement may be amended or supplemented
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or (ii) to add
to the covenants and agreements of the Corporation for the benefit of the
Participant or to add to the rights of the Participant or to surrender any right
or power reserved to or conferred upon the Corporation in this Award Agreement;
provided, in each case, that such changes or corrections shall not adversely
affect the rights of the Participant under this Award Agreement without the
Participant’s consent, or (iii) to make such other changes as the Corporation,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in or of the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities or tax laws.











